Name: Commission Regulation (EC) No 905/2004 of 29 April 2004 amending the annexes to Council Regulation (EC) No 2501/2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004
 Type: Regulation
 Subject Matter: international trade;  trade policy;  tariff policy;  cooperation policy
 Date Published: nan

 30.4.2004 EN Official Journal of the European Union L 163/45 COMMISSION REGULATION (EC) No 905/2004 of 29 April 2004 amending the annexes to Council Regulation (EC) No 2501/2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2501/2001 of 10 December 2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004 (1), and in particular Article 35 thereof, Whereas: (1) Article 35 of Regulation (EC) No 2501/2001 lays down the procedure for updating the Annexes to the Regulation to take account of amendments to the Combined Nomenclature. (2) Commission Regulation (EC) No 1789/2003 of 11 September 2003 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (2) includes data affecting the lists appearing in Annexes III and IV to Regulation (EC) No 2501/2001. This Regulation entered into force on 1 January 2004. (3) The lists in Annexes III and IV to Regulation (EC) No 2501/2001 should therefore be amended accordingly, with effect from 1 January 2004. (4) The measures provided for in this Regulation are in accordance with the opinion of the Generalised Preferences Committee, HAS ADOPTED THIS REGULATION: Article 1 Annexes III and IV to Regulation (EC) No 2501/2001 are amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 2004. For the Commission Pascal LAMY Member of the Commission (1) OJ L 346, 31.12.2001, p. 1. Regulation as last amended by Regulation (EC) No 2331/2003 (OJ L 346, 31.12.2003 p. 3). (2) OJ L 281, 30.10.2003, p. 1. ANNEX 1. In Annex III, (a) XXVI Iron or steel (1) 7202 11; 7207 11 11; 7207 11 14; 7207 11 16; 7207 12 10; ex 7207 19 12; ex 7207 19 80; 7207 20 11; 7207 20 15; 7207 20 17;7207 20 32; ex 7207 20 52; ex 7207 20 80; 7208 10 00; 7208 25 00; 7208 26 00; 7208 27 00; 7208 36 00; 7208 37 00; 7208 38 00; 7208 39 00; 7208 40 00; 7208 51 20; 7208 51 91; ex 7208 51 98; 7208 52 20; ex 7208 52 80; ex 7208 53 00; 7208 54; ex 7208 90 00; 7209 15 00; 7209 16; 7209 17; 7209 18; 7209 25 00; 7209 26; 7209 27; 7209 28; ex 7209 90 00; ex 7210 11 00; ex 7210 12; ex 7210 20 00; ex 7210 30 00; ex 7210 41 00; ex 7210 49 00; ex 7210 50 00; ex 7210 61 00; ex 7210 69 00; ex 7210 70 10; 7210 70 80; ex 7210 90; 7211 13 00; ex 7211 14 00; ex 7211 19 00; ex 7211 23 20; ex 7211 23 30; ex 7211 23 80; ex 7211 29 00; ex 7211 90 00; 7212 10 10; ex 7212 10 90; ex 7212 20 00; ex 7212 30 00; ex 7212 40 20; ex 7212 50; ex 7212 60 00; 7213 10 00; 7213 20 00; 7213 91 10; 7213 91 20; 7213 91 41; 7213 91 49; 7213 91 70; 7213 91 90; 7213 99 10; 7213 99 90; 7214 20 00; 7214 30 00; 7214 91 10; 7214 91 90; 7214 99 10; 7214 99 31; 7214 99 39; 7214 99 50; ex 7214 99 71; ex 7214 99 79; ex 7214 99 95; ex 7215 90 00; 7216 10 00; 7216 21 00; 7216 22 00; 7216 31; 7216 32; 7216 33; 7216 40; 7216 50; ex 7216 99 00; ex 7218 91; 7218 99 11; 7218 99 20; 7219 11 00; 7219 12; 7219 13; 7219 14; 7219 21; 7219 22; 7219 23 00; 7219 24 00; 7219 31 00; 7219 32; 7219 33; 7219 34; 7219 35; ex 7219 90 00; 7220 11 00; 7220 12 00; ex 7220 20; ex 7220 90 00; 7221 00; 7222 11; 7222 19; ex 7222 30 97; 7222 40 10; ex 7222 40 90; ex 7224 90 02; 7224 90 03; 7224 90 05; 7224 90 07; 7224 90 14; 7224 90 31; 7224 90 38; 7225 11 00; 7225 19; ex 7225 20 00; 7225 30; 7225 40; 7225 50 00; ex 7225 91 00; ex 7225 92 00; ex 7225 99 00; ex 7226 11 00; 7226 19 10; ex 7226 19 80; ex 7226 20 00; 7226 91; ex 7226 92 00; ex 7226 93 00; ex 7226 94 00; ex 7226 99 00; 7227; 7228 10 20; ex 7228 20 10; 7228 20 91; 7228 30; ex 7228 60; 7228 70 10; ex 7228 70 90; ex 7228 80 00; 7301 10 00; 7302 10 21; 7302 10 23; 7302 10 29; 7302 10 40; 7302 10 50; 7302 10 90; ex 7302 40 00; ex 7302 90 00 (b) XXXIV Other base metals and articles of base metal 7202 19; 7202 29; 7202 30 00; 7202 92 00; 7207 11 90; 7207 12 90; 7207 19 19; ex 7207 19 80; 7207 20 19; 7207 20 59; ex 7207 20 80; ex 7208 90 00; ex 7209 90 00; ex 7210 11 00; ex 7210 12 20; ex 7210 20 00; ex 7210 30 00; ex 7210 41 00; ex 7210 49 00; ex 7210 50 00; ex 7210 61 00; ex 7210 69 00; ex 7210 70 80; ex 7210 90 30; ex 7210 90 40; ex 7210 90 80; ex 7211 23; ex 7211 29 00; ex 7211 90 00; ex 7212 10 90; ex 7212 20 00; ex 7212 30 00; ex 7212 40; ex 7212 50; ex 7212 60 00; 7215 10 00; 7215 50; ex 7215 90 00; 7216 61; 7216 69 00; 7216 91; ex 7216 99 00; ex 7218 91; ex 7218 99 80; ex 7219 90 00; ex 7220 20; ex 7220 90 00; 7222 20; 7222 30 51; 7222 30 91; ex 7222 30 97; ex 7222 40 50; ex 7222 40 90; ex 7224 90 02; 7224 90 18; ex 7224 90 90; ex 7225 20 00; ex 7225 91 00; ex 7225 92 00; ex 7225 99 00; ex 7226 11 00; ex 7226 19 80; ex 7226 20 00; ex 7226 92 00; ex 7226 93 00; ex 7226 94 00; ex 7226 99 00; 7228 10 50; 7228 10 90; ex 7228 20 10; 7228 20 99; 7228 40; 7228 50; ex 7228 60; ex 7228 70 90; 7229; 7301 20 00; 7302 10 10; ex 7302 40 00; ex 7302 90 00 2. In Annex IV, (a) ex 0304 20 94 Other: of halibut (Rheinhardtius hippoglossoides, Hippoglossus S X (b) 0304 90 48 Of hake (Merluccius and Urophycis) S X (c) ex 0305 69 80 Fish of the species Clupea ilisha, in brine S X (d) 2008 20 51 Pineapples not containing added spirit S X 2008 20 59 S X 2008 20 71 S X 2008 20 79 S X 2008 20 90 S X (e) 2008 99 43 Other than mixtures, not containing added spirit S X 2008 99 45 S X 2008 99 46 S X 2008 99 47 S X 2008 99 49 S X 2008 99 61 S X 2008 99 62 S X 2008 99 67 S X 2008 99 72 S X 2008 99 78 S X 2008 99 85 S X 2008 99 91 S X 2008 99 99 S X (f) ex 2907 22 00 Hydroquinone (quinol) S X ex 2907 22 00 Other NS (g) ex 2916 11 00 Acrylic acid S X ex 2916 11 00 Salts of acrylic acid NS (h) 2930 40 90 Organo-sulphur compounds S X 2930 90 13 S X 2930 90 16 S X 2930 90 20 S X 2930 90 70 S X (i) ex 2940 00 00 Rhamnose, raffinose and mannose NS ex 2940 00 00 Sugars, chemically pure, other than sucrose, lactose, maltose, glucose and fructose; sugar ethers and sugar esters, and their salts, other than products of 2937, 2938 or 2939, other than rahmnose, raffinose and mannose S X (j) ex Chapter 72 IRON AND STEEL, excluding products of 7201, 7202, 7206, 7218 10 00 and NS (1) The products of sector XXVI not included for the People's Republic of China pursuant to Article 7(7) are underlined.